Citation Nr: 1243862	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  11-30 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a stroke.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a stroke after January 2, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to March 1983 and from February 1984 to June 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board notes that the Veteran has filed claims for entitlement to a temporary total disability evaluation and entitlement to service connection posttraumatic stress disorder (PTSD).  However, it appears that the RO has not yet adjudicated these claims; accordingly, the Board does not have jurisdiction over these issues.  

The issues of entitlement to a disability rating in excess of 10 percent for service connected residuals of a stroke after January 2, 2010 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is entitled to an initial 100 percent disability rating for a period of six months under Diagnostic Code 8007.


CONCLUSION OF LAW

The criteria for entitlement to an initial 100 percent disability rating for residuals of a stroke have been met from July 2, 2009 to January 2, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8007 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran is seeking entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a stroke.

The Veteran's disability is rated under Diagnostic Code 8007, which rates embolisms of brain vessels.  This Diagnostic Code allows for a 100 percent evaluation for vascular conditions for 6 months.  Subsequent residuals are to be evaluated at a minimum of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8007 (2012).  A note appended to this portion of the rating schedule provides, "it is required for the minimum ratings for residuals under diagnostic codes 8000 - 8025, that there be ascertainable residuals. . . . when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation [must] be cited, in addition to the codes identifying the diagnoses."

The Veteran suffered a probable cerebrovascular accident (CVA) in June 2012.  He filed a claim for service connection for this disability in July 2009.  The Veteran was granted entitlement to service connection for residuals of a stroke secondary to service connected hypertension in an August 2010 rating decision.  The RO assigned an initial 10 percent disability evaluation effective July 2, 2009, the date the Veteran filed his claim.  

The Board notes that the Veteran was never assigned an initial total (100 percent) disability rating for the residuals of his stroke as allowed for under Diagnostic Code 8007.  As VA treatment records show that the Veteran was hospitalized and required rehabilitation following his CVA, the Board finds no reason why a total disability rating would not be warranted for the period in question.  Accordingly, an initial 100 percent disability rating is assigned for a six month period from July 2, 2009 to January 2, 2010.  

To the extent the Veteran is entitled to a disability rating in excess of 10 percent after January 2, 2010, the Board finds that additional development is required before addressing this issue, the nature of which will be addressed in the remand portion of this decision below.


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board's decision to assign an initial 100 percent disability rating from July 2, 2009 to January 2, 2010 is favorable to the Veteran and the Board is remanding the issue of whether a higher disability rating is warranted for any period after January 2, 2010.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to an initial 100 percent disability rating for service-connected residuals of a stroke from July 2, 2009 to January 2, 2010 is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran is seeking entitlement to a disability rating in excess of 10 percent for service-connected residuals of a stroke after January 2, 2010.

VA treatment records indicate that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

The Veteran is also seeking entitlement to a total disability rating based on individual unemployability (TDIU).

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012). 

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  Here, the Veteran does not meet the criteria of the regulation as his combined disability rating is only 20 percent.  

However, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  The Veteran has claimed that he has been unable to work since his June 2009 stroke.  He is service connected for the residuals of his stroke, which include balance problems, paresthesias and loss of hot and cold sensation on his left side, memory loss, decreased concentration, and difficulty following instructions.  

It is unclear from the record exactly how severe these symptoms are and whether they would actually preclude all substantially gainful employment, although the available VA treatment records and examination reports suggest that the impairment is mild to moderate at best.  Furthermore, it appears that the Veteran suffers from a serious non-service connected back disability that interferes with his employability.  Records from the Veteran's former employer suggest that he left his employment because of this low back disability, rather than because of the residual symptoms of his stroke.  

Nevertheless, the Veteran's current period of unemployment was initiated by his June 2009 stroke and he has presented lay testimony that the effects of his stroke prevent him from working, that his activities of daily living are impaired as a result of his stroke, and that he requires assistance dressing and grooming.  The Board concludes that a medical opinion should be obtained to determine whether the Veteran's stroke residuals preclude substantially gainful employment.  Accordingly, on remand the Veteran should be afforded a VA examination of his service-connected disabilities, which include hypertension and the residuals of his stoke.  This should include not only a physical examination, but also a neuropsychological evaluation to determine any cognitive impairment.  The examiner is then asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected disabilities alone, without regard to any non-service connected medical problems, prevent the Veteran from finding or maintaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all current VA treatment records through the present are associated with the Veteran's claims folder.

2. Attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If no records are available, a formal finding of such should be placed of record.  

3. Once this is done, the RO should schedule the Veteran for a VA examination of his service-connected hypertension and stroke residuals.  This should include both a physical examination and a neuropsychological evaluation to determine any cognitive impairment.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected disabilities alone, without regard to any non-service connected health problems or age, render the Veteran unable to find and maintain substantially gainful employment.  

Substantially gainful employment is work which is more than marginal, which permits the individual to earn a "living wage".  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


